Title: To Thomas Jefferson from John Paradise, 2 April 1790
From: Paradise, John
To: Jefferson, Thomas



Dear Sir
London April 2d. 1790.

With pleasure I embrace the opportunity that my friend Count Andriani offers me of congratulating your excellency on your safe return to your native country. The unparalleled favours you have, ever since I have had the happiness of knowing you, so kindly conferred upon me and my family will to the very last moment of my life, be remembered by me with the deepest sense of gratitude; and you may rest assured, my dearest Sir, that I shall always be ready cheerfully to use the utmost exertion of my best services on every occasion wherein you may think it proper to command me. Many and very important events have happened in Europe since you left it; but as Count Andriani is thoroughly acquainted with them, I will refer you to him, who will, without any prejudice, fully satisfy you upon every particular, and whom I take the liberty to recommend to your excellency in the strongest terms, confident that you will find him in every respect worthy of those civilities which I know it is your delight to shew to men of merit. Nor will I trouble you at present with my own affairs, as by the next packet I shall be able to give you a more accurate account of them. Most sincerely, therefore, wishing you, and those true models of virtue and filial piety, your two amiable daughters, every felicity which this world can afford I remain with the greatest respect, My dearest Sir, Your most faithful friend, and most obliged humble servant,

John Paradise

